 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   Brandy Brewer,                                      No. CV-1:16-1091-SMM
10                  Plaintiff,                           ORDER
11   v.
12   Leprino Foods Company, Inc.,
13                  Defendant.
14          Pending before the Court is a matter that was deferred until the time of trial.
15   Specifically, Defendant’s request for an adverse inference jury instruction for Plaintiff’s
16   discovery violations. (Docs. 41; 74.) Defendant did not request an adverse inference jury
17   instruction at any time during the trial or at the time of settling the final jury instructions.
18   As such, any motions related to this issue are denied as moot.
19          Accordingly,
20          IT IS HEREBY ORDERED denying as moot any motions related to the issue of
21   an adverse inference jury instruction for Plaintiff’s discovery violations. (Docs. 41; 74.)
22          Dated this 15th day of April, 2019.
23
24
25
                                                         Honorable Stephen M. McNamee
26                                                       Senior United States District Judge
27
28
